Case 2:19-cv-00232-Z-BR Document15 Filed 06/14/21 Page1lof5 PagelD 59

ce

U.S. DISTRICT Co
IN THE UNITED STATES DISTRICT COURT NORTHERN DISTRICT Or TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

AMARILLO DIVISION
JAMES ELBY ROGERS, § TERK US. DISTRICT CO
BOP No. 16779-078, § ¥ Sy——») '
Plaintiff,
v. ; 2:19-CV-232-Z-BR
BRYAN COLLIER, et al,
Defendants. :

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT AND DENYING INJUNCTIVE RELIEF

This matter comes before the Court on Plaintiffs civil rights complaint brought pursuant
to 42 U.S.C. § 1983 against the above-referenced Defendants, filed December 19, 2019 (ECF No.
3) (“Complaint”) and Motion for Preliminary Injunction (ECF No. 8) (“Motion for Preliminary
Injunction”). Plaintiff filed suit pro se while a prisoner incarcerated in the Texas Department of
Criminal Justice (“TDCJ”), Correctional Institutions Division. Plaintiff was granted permission to
proceed in forma pauperis. For the reasons discussed herein, Plaintiff's Complaint is DISMISSED
and his Motion for Preliminary Injunction is DENIED.

FACTUAL BACKGROUND

By his Complaint, Plaintiff argues that on February 27, 2019 a legal publication was
removed from his cell without following proper procedures during a cell shakedown of the unit.
See ECF No. 3, at 4, 8. Plaintiff states that he questioned the removal of his legal material and was
told that it was contraband. /d., at 8. Further, he filed a Step 1 grievance concerning the incident

and received no response. Jd. Plaintiff's Step 2 grievance was returned unprocessed. /d. Plaintiff
 

Case 2:19-cv-00232-Z-BR Document 15 Filed 06/14/21 Page 2of5 PagelD 60

claims that his Fourth Amendment rights were violated by the seizure of his property. /d., at 10.
Plaintiff also claims his First, Fifth, Sixth, Eighth, and Fourteenth Amendment rights were violated
by the failure to document the seizure and the failure to address his grievances adequately and
properly. Jd. Plaintiff states that he also as a Fourteenth Amendment equal protection claim,
without indicating any similarly situated individual receiving disparate treatment. Jd. Plaintiff
additionally argues Defendant Collier has supervisory liability based on his oversight of the other
Defendants. /d., at 11.

Plaintiff seeks injunctive relief to prevent “future retaliation,” declaratory relief, criminal
charges against each Defendant, costs of suit, and compensatory damages of $200,000 per
Defendant. /d., at 12.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se

complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?

 

1 A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993).

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together

2
 

 

Case 2:19-cv-00232-Z-BR Document15 Filed 06/14/21 Page3of5 PagelD 61

A federal court may issue a preliminary injunction to protect a movant’s rights until his or
her case has been finally determined. See FED. R. Civ. P. 65(a); 11A CHARLES A. WRIGHT &
ARTHUR R. MILLER, FED. PRAC. & Proc. Civ. § 2941 (3d ed. 2020). To obtain a preliminary
injunction, a movant must prove “(1) a substantial likelihood of success on the merits, (2) a
substantial threat of irreparable injury if the injunction is not issued, (3) that the threatened injury
if the injunction is denied outweighs any harm that will result if the injunction is granted, and (4)
that the grant of an injunction will not disserve the public interest.” Robinson v. Hunt Country,
Texas, 921 F.3d 440, 451 (Sth Cir. 2019) (citations omitted). A preliminary injunction is an
extraordinary remedy requiring the applicant to unequivocally show the need for its issuance.
Sepulvado v. Jindal, 729 F.3d 413, 417 (Sth Cir. 2013) (internal marks omitted), cert. denied, 134
S. Ct. 1789 (2014). The party moving for a preliminary injunction must prove all four elements.
Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018); Doe v. Landry, 909 F.3d 99, 106 (Sth Cir. 2018).
In the event that Plaintiffs claims are frivolous, his request for injunctive relief will also fail. See
Landry, 909 F.3d at 106 (no likelihood of success on the merits will lead to denial of injunctive
relief).

ANALYSIS

First, Plaintiffs claims for injunctive relief are now moot, as he was transferred to the
Bureau of Prisons and is no longer in TDCJ custody. See ECF No. 14. A unit transfer to another
jurisdiction moots requests for injunctive relief that would require TDCJ to change their
procedures. See Haralson v. Campuzano, 356 Fed. Appx 692, 695-96 (Sth Cir. 2009) (prisoner’s

claim for injunctive relief based on his challenge to recreation policies applicable to inmates in the

 

with the Watson questionnaire.”)
 

Case 2:19-cv-00232-Z-BR Document15 Filed 06/14/21 Page4of5 PagelD 62

prison infirmary was rendered moot by his transfer from the infirmary; the “capable of repetition,
yet evading review exception to mootness” did not apply because the possibility that he would be
transferred back to the infirmary was “too speculative to warrant relief”); Rivera v. Dawson, No.
0541565, 2007 WL 1223914 (5th Cir. Apr. 25, 2007); Tamfu v. Ashcroft, No. 02—10502, 2002
WL 31689212 (5th Cir. Oct. 30, 2002) (“Because Tamfu is no longer incarcerated at the Airpark
or Flightline Units, any claims for declaratory or injunctive relief are moot.”); Stewart v. Warner,
Civ. Action No. 14-4759, 2014 WL 3498165, at *3 (E.D.La. July 15, 2014); Ashford v. Gusman,
Civ. Action No. 12-87, 2012 WL 1019830, at *5 (E.D.La. Feb. 22, 2012), adopted, 2012 WL
1019170 (E.D.La. Mar. 26, 2012). Because Plaintiff's claims for a injunctive relief are now moot,
the Court no longer has subject matter jurisdiction to consider those claims.

Plaintiff's Fourth Amendment claim for the seizure of his property fails. Fifth Circuit
precedent holds that inmates do not have an expectation of privacy in their prison cell to support a
claim for unreasonable searches and seizures. See United States v. Ward, 561 F.3d 414, 419 (Sth
Cir. 2009)). The Fourteenth Amendment protects against random and unauthorized deprivations
of property or liberty interests, but Texas state administrative and judicial systems provide an
adequate state post-deprivation remedy. See Parratt v. Taylor, 451 U.S. 527 (1981); Hudson v.
Palmer, 468 U.S. 517 (1984). Texas courts have allowed inmates to raise ordinary tort claims
against TDCJ-CID employees for lost or stolen property. See Spurlock v. Schroedter, 88 S.W.3d
733, 737 (Tex.App.—Corpus Christi 2002, reh. overruled)). The wrongful confiscation of
Plaintiff’s legal materials does not amount to a “condition of confinement so serious as to deprive
him of the minimal measures of life’s necessities” and therefore does not support an Eight
Amendment claim. See Wilson v. Lynaugh, 878 F.2d 846, 848 (5th Cir. 1989)). Additionally,

Plaintiff has no due process claim or First Amendment claim concerning the inadequate response
4
Case 2:19-cv-00232-Z-BR Document15 Filed 06/14/21 Page5of5 PagelD 63

or investigation of grievances. A prisoner does not have a constitutionally protected interest in
having his complaints and grievances resolved to his satisfaction. Geiger v. Jowers, 404 F.3d 371,
374 (Sth Cir. 2005). Plaintiff's Fourteenth Amendment equal protection claim and Sixth
Amendment claim are entirely conclusory and frivolous; in fact, Plaintiff merely cites to these
authorities without stating any factual support for such claims.

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Complaint filed by Plaintiff pursuant to 42 U.S.C. §
1983 be DISMISSED with prejudice as frivolous. Plaintiff's Motion for Preliminary Injunction is
DENIED.

SO ORDERED.

June [Y , 2021.

 

MATZHEW J. KACSMARYK
UNIJAED STATES DISTRICT JUDGE
